Citation Nr: 9903561	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  93-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
condition, to include vomiting, diarrhea, blood in stools, 
flu symptoms, and nausea, claimed as residuals from ingestion 
of nerve agent pills or anti-malarial pills, or as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
infection, to include fever, chills, chest congestion, 
headaches, sore throat, and fainting spells, claimed as 
residuals from ingestion of nerve agent pills or anti-
malarial pills, or as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
February 1992.  He served in the Southwest Asia theater of 
operations from December 1990 to May 1991.

This matter arises from a May 1992 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The case was referred to the Board of Veterans' 
Appeals (Board) for resolution and remanded by the Board in 
January 1995 and August 1996 for additional development.  
During the pendency of the appeal, the veteran was granted 
service connection for a generalized anxiety disorder and for 
a skin disorder.  The RO continued to deny the claims for 
respiratory infection and gastrointestinal condition, which 
have been substantively appealed.  The case has been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence of residual 
disability from ingestion of nerve agent pills or anti-
malarial pills during service.

2.  There is no competent medical evidence of a current 
gastrointestinal disability involving vomiting, diarrhea, 
bloody stools, flu symptoms, or nausea, that is related to 
military service.  

3.  There is no competent medical evidence of a chronic 
gastrointestinal disability which became manifest during the 
veteran's active service in the Southwest Asia, and which 
cannot be attributed to any known clinical diagnosis.

4.  There is no evidence of a nexus between the veteran's 
obstructive lung defect or resolved pneumonia and military 
service. 

5.  There is no competent medical evidence of a current 
disability involving fever, chills, chest congestion, 
headaches, sore throat, or fainting spells, that is related 
to military service. 

6.  There is no competent medical evidence of a chronic 
respiratory disability, which became manifest during the 
veteran's active service in Southwest Asia, and which cannot 
be attributed to any known clinical diagnosis. 


CONCLUSIONS OF LAW 

1.  The claim of entitlement to service connection for a 
gastrointestinal condition, to include vomiting, diarrhea, 
blood in stools, flu symptoms, and nausea, claimed as due to 
ingestion of nerve agent pills or anti-malarial pills, or as 
due to an undiagnosed illness, is not well grounded. 
38 U.S.C.A. § 5107 (West 1991).
 
2.  The claim of entitlement to service connection for a 
respiratory infection, to include fever chills, chest 
congestion, headaches, sore throat, and fainting spells, 
claimed as due to ingestion of nerve agent pills or anti-
malarial pills, or as due to an undiagnosed illness, is not 
well grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With respect to veterans of the Persian Gulf War, service 
connection may be established for certain chronic 
disabilities resulting from an undiagnosed illness which 
became manifest either during active service in the Southwest 
Asia theater of operations, or to a degree of 10 percent or 
more not later than December 31, 2001.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 U.S.C.A. § 1117 (West Supp. 
1998); 38 C.F.R. § 3.317 (1998).   

However, prior to considering the merits of any of the 
veteran's service-connection claims, the Board must determine 
whether the veteran has crossed the threshold of establishing 
that the claims are well grounded.  Statutory law as enacted 
by the Congress charges a claimant for VA benefits with the 
initial burden of presenting evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim has 
been defined by the Court as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  "[W]here 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that may be attested to by lay 
observation.  If the chronicity provision does not apply, a 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

In establishing a well-grounded claim regarding disability 
attributable to service in Southwest Asia, there must be at 
the outset a disability that does not have a specific 
diagnosis.  With respect to such claims, there must be 
objective indications of chronic disability resulting from an 
illness or combination of illnesses that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Such "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a).

A.  Service Connection for a Gastrointestinal Condition

The veteran contends that he began having diarrhea and 
gastrointestinal distress after his tour of duty in the 
Persian Gulf, which ended in May 1991.  He maintains that he 
had no difficulties with his gastrointestinal system until he 
was administered nerve agent pills and anti-malarial pills 
prior to his Persian Gulf service.  He maintains that he is 
entitled to service connection for a gastrointestinal 
condition manifested by episodic diarrhea and bloody stools.  

Service medical records reveal that the veteran was treated 
in October 1991 for complaints of diarrhea, nausea, vomiting, 
sweating, chills, and body aches.  The medical officer 
questioned food poisoning versus influenza, but did not offer 
a final diagnosis.  In January 1992 the veteran reported the 
presence of blood on his toilet tissue.  The medical officer 
diagnosed a small external hemorrhoid.  There are no further 
complaints regarding the gastrointestinal system during 
service.  

The veteran was separated from service in February 1992, and 
within two weeks, he was admitted to a VA hospital 
complaining of "flu-like" symptoms and diarrhea.  He 
reported that watery diarrhea had been present for two days 
with abdominal cramping, and that it had occurred "on and 
off" during the summer and fall.  He also reported having 
been treated with antibiotics for an upper respiratory 
infection one month prior to this hospital admission.  The 
admitting physician noted that the veteran was "extremely 
anxious and frightened about Leishmania infections" which he 
had been advised of during service in the Persian Gulf.  The 
veteran was found to be totally afebrile during the week-long 
admission with no diarrhea and no respiratory problems.  The 
laboratory reports, including a Leishmania titer, were 
negative.  A chest X-ray was also negative.  The discharge 
diagnosis was reported as diarrhea, etiology undetermined, 
and recent upper respiratory infection.  

VA examination reports of March 1992, December 1994, February 
1995, and July 1997, were all without evidence of a 
gastrointestinal disorder.  The March 1992 VA examination 
report indicated a negative stool culture and noted a 
diagnosis of intermittent diarrhea, etiology undetermined, 
symptoms improving.  The December 1994 VA examination report 
reflected no complaints or clinical findings of current 
gastrointestinal distress or diarrhea, and the February 1995 
VA examination report also was negative for gastrointestinal 
pathology.  The veteran was noted to have been scheduled for 
a colonoscopy, which he refused.  He reported that he had 
experienced no problems with diarrhea since 1992.  During the 
July 1997 VA examination, the veteran reported only two 
episodes of diarrhea since November 1995, with the most 
recent having been two months earlier.  There was no 
accompanying abdominal pain, fever, or blood and he sought no 
medical treatment.  He was noted to have a normal white blood 
count with no evidence of anemia.  The examiner reported a 
diagnosis of two episodes of mucousy stools since last rating 
examination, etiology undetermined.  

VA outpatient records covering the period from March 1992 
through June 1996 show no diagnosis or clinical finding 
regarding a gastrointestinal disorder.  In May 1992, the 
veteran was scheduled for a colonoscopy, which he refused 
because he no longer had symptoms.  In December he reported 
stools that were stringy and mucous-like "now and then."  
He was noted to have numerous somatic complaints and his 
diagnoses were reported as anxiety and a history of 
hemorrhoids.

As noted previously, in order to cross the threshold of a 
well-grounded claim, there must be medical evidence of a 
disability that is linked to medical service.  With respect 
to claims for an undiagnosed illness, there must be objective 
evidence perceptible to an examining physician, and other, 
non-medical symptoms or indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a).  In the 
instant case, the Board concludes that the veteran has failed 
to establish a well-grounded claim.  He had a single episode 
of diarrhea during service that was attributed to either food 
poisoning or the flu, with no objective medical evidence of 
any subsequent diarrhea.  Indeed, he was hospitalized for a 
week right after service and failed to demonstrate any 
diarrhea or related gastrointestinal problems.  Moreover, 
from 1992 to 1995 he reported no diarrhea, no bloody stools, 
no vomiting, and no abdominal pains.  He reported only two 
episodes of "mucousy stools" between 1995 and 1997, without 
any accompanying symptoms, which resulted in the VA 
examiners' diagnoses of diarrhea of unknown etiology.  There 
is no accompanying diagnosis of a gastrointestinal disorder, 
and three episodes of diarrhea over a six year period does 
not establish a chronic condition.  Moreover, while the 
veteran is competent to offer testimony regarding a condition 
that is observable, such as diarrhea, he is not qualified to 
offer an opinion of medical causation or diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  In that regard, 
the Board finds that the diagnoses of diarrhea, as reported 
by the VA examiners, are insufficient to establish a basis 
for a well-grounded claim as there is no medical evidence 
linking the diarrhea to service.  

With respect to the claim from the standpoint of an 
undiagnosed illness, the Board notes that there are no 
objective signs or symptoms to support that an undiagnosed 
illness exists.  There is no medical evidence of current 
diarrhea, nausea, vomiting, or flu symptoms, and no objective 
medical indication of any gastrointestinal condition 
attributable to service in the Persian Gulf, that would 
render the veteran's claim plausible.  

Accordingly, as there is no competent medical evidence of any 
gastrointestinal condition that is related to military 
service directly, or that is attributable to an undiagnosed 
illness, the claim must be denied as not well grounded.  See 
Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir. 1997).


B.  Service Connection for a Respiratory Infection

The veteran maintains that he has developed a respiratory 
disability as a result of his ingestion of nerve agent pills 
and anti-malarial pills during military service.  In the 
alternative, he contends that his exposure to smoke during 
his service in Saudi Arabia has caused a chronic respiratory 
infection, for which he is entitled to service connection. 

Service medical records reflect that the veteran presented 
with a variety of complaints regarding chest congestion and 
respiratory symptoms from 1987 through 1992.  His diagnoses 
in 1987 and 1990 were sore throat and cold.  In December 1991 
he was diagnosed as having bronchitis versus pneumonia, but a 
chest X-ray was negative.  In January 1992, despite his chest 
being clear to auscultation, he was found to have an upper 
respiratory infection.  There are no complaints or clinical 
findings specific to his Persian Gulf service.   

As noted previously, the veteran was hospitalized shortly 
after separation from service complaining of flu symptoms and 
recent antibiotic treatment for an upper respiratory 
infection.  He reported continued nasal congestion, 
rhinorrhea, and postnasal discharge.  The physical 
examination report indicated that the veteran was in no acute 
distress.  His lungs were clear and chest and sinus X-rays 
were normal, as were laboratory tests.  His diagnosis was 
recent upper respiratory infection.  

VA outpatient records from March 1992 through June 1996 show 
complaints of chest tightness in December 1992, attributed to 
anxiety, and chest discomfort in July 1993, attributed to 
musculoskeletal chest pain.  In February 1994, the veteran 
was admitted to a VA hospital for treatment of cellulitis of 
his wrist.  The admission physical of the veteran's chest 
noted good air entry on both sides with no rales or rhonchi 
and no weakness or fatigue.  A January 1996 outpatient note 
indicated that the veteran had complained of vomiting and 
chills with chest congestion, but did not want an 
appointment.  

VA examination reports through 1995 are without reference to 
clinical findings or abnormalities involving the veteran's 
respiratory system.  However, a pulmonary function test in a 
July 1997 VA examination report indicated the possibility of 
a chronic obstructive lung defect, and a June 1998 VA chest 
X-ray showed right lower lobe pneumonia.  In July 1998, a VA 
examination report indicated that the veteran's pneumonia had 
cleared.  A July 1998 pulmonary function test again 
demonstrated a minimal obstructive lung defect with normal 
lung volumes and normal diffusion capacity.  The examiner 
found no evidence to suggest either cor pulmonale or right 
ventricular hypertrophy.  The diagnosis was pneumonia, 
resolved. 

In reviewing the evidence of record, the Board finds that the 
veteran has failed to submit evidence of a well-grounded 
claim for service connection.  His respiratory complaints 
during service involved infections ands colds that were 
resolved prior to separation.  There is no complaint or 
clinical finding with respect to his ingestion of nerve agent 
pills or anti-malarial pills, or exposure to smoke during 
service.  There is no medical evidence of a chronic 
respiratory infection and no competent medical evidence to 
link the 1997 diagnosis of a mild obstructive lung defect to 
active military duty.  Moreover, there is no competent 
medical evidence to indicate that the veteran has any 
currently diagnosed respiratory infection that is 
attributable to an undiagnosed illness.  Nor is there any 
competent medical evidence of headaches or fainting spells.  
Accordingly, the claim must be denied as not well grounded.   

D.  Conclusion

With regard to the foregoing claims, the Board notes that it 
is aware of no circumstances in this matter which would 
constitute notice to the VA that relevant evidence may exist 
or could be obtained, which, if true, would serve to render 
plausible his claims for service connection denied herein.  
See McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  

In addition, as this decision explains the need for competent 
evidence of a current disability and competent evidence to 
link that disability to service, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  


ORDER

Entitlement to service connection for a gastrointestinal 
condition, to include vomiting, diarrhea, blood in stools, 
flu symptoms, and nausea, claimed as residuals from ingestion 
of nerve agent pills or anti-malarial pills, or as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for a respiratory 
infection, to include fever, chills, chest congestion, 
headaches, sore throat, and fainting spells, claimed as 
residuals from ingestion of nerve agent pills or anti-
malarial pills, or as due to an undiagnosed illness, is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 10 -


